DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Applicant’s reply dated 23 May 2022 to the previous Office action dated 24 November 2021 is acknowledged. Pursuant to amendments therein, claims 1-3, 5, and 7-9 are pending in the application.
New rejections under 35 U.S.C. 112 are made herein in view of applicant’s claim amendments.
The rejection under 35 U.S.C. 101 made in the previous Office action is withdrawn in view of applicant’s claim amendments.
The rejections under 35 U.S.C. 103 made in the previous Office action are withdrawn in view of applicant’s claim amendments, but new rejections under 35 U.S.C. 103 are made herein in view of applicant’s claim amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, and 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the first air sample spore count of a microorganism" in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of compact prosecution, such limitation is interpreted herein as referring to the earlier recitation in line 4 of “a first air sample mold spore count”.
Claim 1 also recites the limitation “a second air sample spore count of the microorganism” in lines 16-17, and it is unclear whether such microorganism is limited to the mold spore previously recited or refers to any microorganism, given that the first air sample and the second air sample are compared to determine an effect, thus rendering the claim indefinite.  For purposes of compact prosecution, such limitation is interpreted herein as referring to “a second air sample mold spore count”.
Claim 1 also recites the limitation “the air sample spore count of the microorganism” in the last line, and it is unclear whether such limitation refers to the previously recited “first air sample mold spore count” of line 4 or the previously recited “second air sample spore count of the microorganism” (interpreted herein as referring to “a second air sample mold spore count” as discussed above) of lines 16-17, thus rendering the claim indefinite.  For purposes of compact prosecution, such limitation is interpreted herein as referring to the “first air sample mold spore count”.
Moreover, the recitation in lines 20-21 of “the first air sample spore count” is interpreted herein as referring to “the first air sample mold spore count”, and the recitation in line 20 of “the second air sample spore count” is interpreted herein as referring to “the second air sample mold spore count”.
Claims 2-3, 5, and 7-9 are rejected as depending upon a rejected base claim without remedying such deficiencies.
Claim 9 recites the limitation “the effect” in line 7, and it is unclear whether such limitation refers to the previously recited “an effect of the applying the gaseous chlorine dioxide on the one of the biological indicator and the chemical indicator” of lines 4-5 or the previously recited “a microorganism control effect” of line 18 of claim 1, thus rendering the claim indefinite.  For purposes of compact prosecution, such limitation is interpreted herein as referring to the “effect of applying the gaseous chlorine dioxide on the one of the biological indicator and the chemical indicator” of lines 4-5.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5, and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Birger et al. (US 2018/0082223 A1; published 22 March 2018; of record) in view of Young (Pest Management Science, vol. 73, 2017, pages 1553-1558; of record) and Harrison et al. (US 2012/0100230 A1; published 26 April 2012).
Birger et al. relates to crop management and integrated pest management (paragraph [0001]) and discloses a crop management system including data relating to at least one resource, crop, and procedure, and at least one sensor adapted to sense at least one parameter, wherein the system is configured to produce reports, forecasts, work plans, and performance control for at least one resource related to at least one crop (paragraph [0004]) wherein data related to crops includes crop type and crop location (paragraph [0006]) wherein the system optimizes pesticide use and monitors the lot over time (paragraph [0040]) wherein crop monitoring results may include number or coverage percentage of pests at each location (paragraph [0051]) wherein data on the crop at the lot, such as the biological stage of the crop, pest type, pest number, infection percentage, is collected over time (paragraph [0052]) wherein temperature and humidity are monitored (i.e., air monitoring) (paragraph [0053]) wherein the data is used to recommend pesticide type, pesticide amount, pesticide concentration, and spraying speed (i.e., pesticide application rate) for best results (paragraph [0059]) wherein the system monitors the influence of applied pesticide wherein the system monitors/measures pest numbers at a lot, applies pesticide such as MOVENTO (i.e., a chemical microorganism control agent) thereto, and after for example a week monitors/measures pest numbers at the lot and wherein such pest numbers are reduced for example from 13 to 1 (i.e., determining a pest control effect produced in response to applying a chemical pest control agent for a treatment period by comparing pest numbers before and after), taking into consideration for example wind and humidity (paragraph [0089]) wherein temperature and wind velocity are monitored (paragraph [0092]) wherein pesticide spraying is monitored and indication is provided to see where spraying was as expected (paragraphs [0091]-[0101]) wherein pesticide application may be for example for an hour (paragraph [0095]).
Although Birger et al. discloses pest control, Birger et al. does not disclose that that the environment is an indoor cultivation facility as claimed, that the pest is a microorganism mold spore as claimed, or that the pesticide is gaseous chlorine dioxide as claimed.
Young discloses that disease-causing pathogens (i.e., microorganisms) are among the pests most often associated with integrated pest management (abstract) and that integrated pest management is practiced in a wide variety of environments such as greenhouses and crop fields (section 2.1 second paragraph page 1554).
Harrison et al. discloses methods for managing crops (title) wherein chlorine dioxide in a gas form can inhibit growth or destroy mold spores often at concentrations below one part per million (paragraph [0112]) wherein crops can be treated with chlorine dioxide gas (paragraph [0133]).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Birger et al., Young, and Harrison et al. by practicing the method of Birger et al. as discussed above wherein the crop is in a greenhouse (i.e., an indoor cultivation facility) and the pest therein is a pathogen (i.e., microorganism) and as suggested by Young, such as mold spores as suggested by Harrison et al., and wherein the pesticide/chemical microorganism control agent therein is chlorine dioxide gas at concentrations below one part per million as suggested by Harrison et al., with a reasonable expectation of success.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so in order to practice such integrated pest management system in an environment known to be suitable for such an integrated pest management system to reduce a pest that is most often associated with integrated pest management as suggested by Young, and to use a specific known material known for its suitability as a pesticide/chemical microorganism control agent for treating a crop to inhibit or destroy mold spores as suggested by Harrison et al., per MPEP 2144.07.
Regarding claim 7, the concentration range of chlorine dioxide gas of below one part per million as suggested by Harrison et al. overlaps the claimed concentration range of not more than about 0.1 ppmv, and a prima facie case of obviousness exists where prior art and claimed ranges overlap per MPEP 2144.05(I).
Regarding claim 9, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to practice the method of Birger et al. in view of Young and Harrison et al. as discussed above wherein application of pesticide is for an hour as suggested by Birger et al., with a reasonable expectation of success.  Such application results in less than 1 ppmh (i.e., below 1 ppm times 1 hour = less than 1 ppmh), which overlaps the claimed range of from about 0.05 ppmh to about 70 ppmh, and a prima facie case of obviousness exists where prior art and claimed ranges overlap per MPEP 2144.05(I).

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PALLAY whose telephone number is (571)270-3473. The examiner can normally be reached Monday through Friday from 8:30 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL B. PALLAY/Primary Examiner, Art Unit 1617